DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations, “oil storage is connected to the… compressor… by a discharge gas bypass pipe that is provided with the first on-off valve,” “a part of a first pipe that connects the first on-off valve to the oil storage” are confusing because it is unclear if the first on-off valve is on the discharge gas bypass pipe or on the first pipe. For examination purposes, the above limitations are interpreted as alternative names or same pipe named differently because applicant has described that the discharge gas 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0154105 A1) and in view Ueno (6,604,371 B2) and further in view of Hinde (US 9,657,977 B2).
In regards to claim 1, Xu teaches a refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) comprising: a refrigerant circuit (refrigerant circuit with pipes 14, 15, see fig. 4) formed by connecting a compressor group (compressors CP1, CP2, CP3, see figs. 1-4) in which a plurality of compressors including a first compressor (one of compressors CP1, CP2, CP3) and the second compressor (other than first compressor CP1, CP2 or CP3) are connected in parallel (see figs. 1-4), a four-way valve (valve 16), a condenser (12), an expansion valve (11), an accumulator (LS 10) via a refrigerant pipe (at least refrigerant pipes 14, 15, see fig. 4), the refrigerant pipe including a refrigerant pipe segment (at least pipe 1, see fig. 4) that extends from a discharge side of the compressor group to the four-way 

    PNG
    media_image1.png
    406
    349
    media_image1.png
    Greyscale

However, Xu does not explicitly teach a first on-off valve, a second on-off valve, a third on-off valve, and that the second pipe supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage.
Ueno teaches a refrigeration cycle apparatus (see fig. 2) comprising: a refrigerant circuit (refrigerant circuit including pipes 20, 22, see figs. 1-3) formed by connecting a compressor group (compressors 10, see fig. 1) in which a plurality of compressors including a first compressor (compressor with motor M0 or M1 and switch 74 or 84) and the second compressor (compressor with motor M1 or M2 and switch 75 or 85) are connected in parallel (see figs. 1 and 4), a four-way valve (valve 15), a condenser 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first on-off valve, and a third on-off valve between the compressor and the oil storage on the discharge side and the oil storage and the compressor on the suction side respectively as taught by Ueno on the discharge gas bypass/first pipe between the compressor and the oil storage on the discharge side and on the pipe connecting the oil storage and the compressor on the suction side respectively in the apparatus of Xu in order to control the flow of oil on the suction and discharge sides of the compressor via the oil storage while maintaining certain amount of pressure by operation of the first on-off valve (valve Vc, see col. 5, lines 18-33).
Xu also does not explicitly teach a second on-off valve on the second pipe that supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage.
However, Hinde teaches a refrigeration cycle apparatus (see figs. 1, 2, 5, and 6) comprising : a refrigerant circuit (refrigerant circuit including pipes 30, 31, 320, 590, see figs. 5-6) with at least one compressor (24), an accumulator (31) via a refrigerant pipe (refrigerant pipes entering and exiting 31, see 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pipe with a second on-off valve as taught by Hinde between the accumulator and the part of the discharge gas bypass/first pipe that connects first on-off valve to the oil storage in the apparatus of Xu as modified by Ueno in order to direct the oil form the separator 31 in a controlled and desired manner to the oil reservoir 510 to extract the oil from the system and return sufficient amount of oil to the compressor (see col. 11, lines 1-4, Hinde).
In regards to claim 2, Xu teaches the bottom surface of the space for storing oil in the oil storage (bottom of OS 9) is located at a position higher than the bottom surface of a space for storing oil in the compressor group (bottom of the compressors CP, see fig. 4).
However, Xu does not explicitly teach that the bottom surface of a space for storing oil in the accumulator is located at a position higher than the bottom surface of a space for storing oil in the oil storage.
Ueno teaches that the bottom surface of a space for storing oil in the accumulator (24) is located at a position higher than the bottom surface of a space for storing oil in the oil storage (40, see fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of accumulator, oil tank and compressors in the system of Xu as modified by providing the bottom surface of a space for storing oil in the accumulator is 
In regards to claim 3, Xu teaches that when the concentration of oil in the first compressor is lower than a first value (when oil level in one compressor is lower than the lowest safety oil level), the oil stored in the oil storage is supplied to the first compressor (oil is supplied to the oil starving compressor, see paragraph 37; where the compressors receive oil from the oil storage 9, see paragraph 39).
In regards to claim 6, Xu teaches that the discharge gas bypass pipe is the first pipe (see above annotated fig. 4 and rejection of claim 1), the refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) further comprises a third pipe (see above annotated fig. 4) for connecting the oil storage to the compressor group (via third pipe and suction pipe 2, see above annotated fig. 4), the first pipe is connected to an upper end of the oil storage (connection of first pipe at OS 9, see above annotated fig. 4), and the third pipe is connected to a lower end of the oil storage (connection of third pipe at OS 9, see above annotated fig. 4).
However, Xu does not explicitly teach that the third on-off valve is on the third pipe and the second pipe is connected at an upper end of the oil storage.
Ueno teaches that the third on-off valve (via valves Va, Vb, see fig. 2) in provided on the third pipe (valves Va, Vb on pipes 45, see fig. 2), wherein the third pipe is connected to a lower end of the oil storage (connection of pipe 45 at oil storage 40, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the third on-off valve of the third pipe as taught by Ueno on the third pipe between the oil storage and the compressor in the apparatus of Xu as modified in order to accurately control and manage the level of oil within the compressor.
Xu also does not explicitly teach that the second pipe is connected at an upper end of the oil storage.
However, Hinde teaches that the second pipe is connected at an upper end of the oil storage (pipe 542 connected to upper end of oil storage 510, see fig. 6).

In regards to claim 7, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Ueno and Hinde as applied to claim 1 above and further in view of Yoon (US 9,726,408 B2).
In regards to claim 4, Xu does not explicitly teach that when oil in the compressor group has concentration lower than a first value, the first valve is opened to allow oil to pass through pipe to the oil tank to be transferred to the compressor; and that the third valve is opened to allow oil stored in the oil storage to be fed to the compressor group.
However, Ueno teaches that when the oil in the compressor group has concentration lower than a first value (when oil level in the compressor case 10c is not more than the appropriate value, see col. 4, line 62-67), the first valve (Vc) is opened to allow oil to pass through pipe (52) to the oil tank (40) to be transferred to the compressor (see col. 5, lines 18-24 and lines 33-36).
Yoon teaches that when the concentration of oil in the first compressor is lower than a first value (this is a contingent limitation see MPEP 2111.04; Also oil level as detected by the oil sensor 154, see fig. 2 and col. 3, lines 46-54), the oil stored in the oil storage is supplied to the first compressor by opening the third valve (by increasing the valve opening at step S5, based on oil detection at step S2, see fig. 6 and col. 4, lines 37-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of the third valve in the system of Xu as modified by supplying the oil from the oil storage to the group of compressors in the system of Xu as modified when the concentration of oil in the compressor is lower than a first value as taught by Yoon in order to allow direct transfer of oil with the refrigerant from the oil tank to the compressors to prevent oil depletion.

Claims 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Ueno and Hinde as applied to claim 1 above and further in view of Ishikawa (JP 4845945 B2) and Igarashi (US 4,586,351 A) and Moriwak (US 2005/0279111 A1).
In regards to claim 5, Xu does not explicitly teach that when the oil is sufficient then first valve is closed and the second valve is opened and when the oil storage is not full of the oil, second and third valves are opened to allow oil in the accumulator to be fed to the oil storage.
However, Ishikawa teaches that when the oil storage is not full of the oil which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (when the oil level checked by float valve is below a specified height, see paragraph 11), the second valve (16a, 16b) is kept open (see paragraph 23) and the oil in the accumulator is fed to the oil storage until the oil storage is full of oil (oil is supplied from the accumulator 6 to the oil regulators 8 until the specified height is reached, see paragraph 11). Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the compressor is stopped (see col. 3, lines 44-49) and Moriwaki teaches opening the third valve (18a 18b) to allow oil flow during equalizing operation (see paragraph 70).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the first valves in the system of Ishikawa as modified by placing the first valves between the discharge side of the compressor and the oil tank as taught by Igarashi such that closure of the first valves would prevent direct transfer of liquid from the compressor to the oil tank in the modified system of Xu in order to replenish the oil within the oil storage tank by the stored amount of oil in the accumulator and in order to provide reliable lubricating to the compressor without shortage of oil (see col. 2, lines 6-11, and lines 29-32, Igarashi). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the third valve in the system of Xu as modified by placing the third valve between the suction side of the compressor and the oil tank as taught by Moriwaki such that closure of the third valve would prevent direct transfer of liquid from the oil tank to the compressor during the replenishing operation performed by supplying oil stored in the accumulator to the oil storage tank before allowing the compressors to perform oil equalizing operation (S1, see figs. 4-5) in the modified system of Xu in order to reduce oil equalization time and prevent shortage of oil in one compressor in comparison to 
In regards to claim 9, Xu does not explicitly teach that when the oil is sufficient then first valve is closed and the second valve is opened and rebalancing of oil within second compressor with respect to the first compressors, by closing all the valves.
However, Ishikawa teaches that when a first oil level of the oil in the first compressor (3a) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant is higher than a second oil level of the oil in the second compressor (3b) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (uneven distribution of oil in the outdoor unit between compressors 3a and 3b, see paragraph 17), oil in the accumulator (6a) and the oil in the first compressor (3a) to be fed to the second compressor (3b) until the first oil level is the same as the second oil level (until the oil is evenly distributed among the compressors of the outdoor unit, see paragraph 17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement oil flow between the compressors in the system of Xu as modified by providing even distribution of oil among compressors as taught by Ishikawa in order to protect the compressors from being oil-starved (paragraph 16, Xu).
Xu also does not explicitly teach closing first, second and third on-off valves during oil equalizing operation.
However, Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the compressor is stopped (see col. 3, lines 44-49) and closing the second valve (valve 9) during operation of a single compressor which receives return fluid from the accumulator (6, see fig. 2 and col. 5, lines 30-44). Moriwaki teaches closing third valve (18a 18b) is closed during equalizing operation (during S1, 16a is open and 18a, 18b are closed, see figs. 4 and 5 and paragraph 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of first and second valves in the system of Xu as modified by placing the first and second valves between the discharge side of the compressor and the oil 
In regards to claim 10, Xu teaches a fourth pipe (2, 6, 7, see fig. 4) for connecting the accumulator to the compressor group (see fig. 4) and for connecting the first compressor (CP3) and the second compressor (CP1, CP2, via pipe 6, 7, see fig. 4), wherein the oil in the accumulator (LS 10) is fed to the second compressor (CP2) via the fourth pipe (see fig. 4), and the oil in the first compressor is fed to the second compressor via the fourth pipe (via pipe 7, see fig. 4 and paragraphs 28, 29 and 32). Also Ueno teaches a fourth pipe (pipe 25) for connecting the accumulator (24) to the first compressor (10, see fig. 2), wherein the oil in the accumulator (24) is fed to the first compressor via the fourth pipe (via pipe 25, see fig. 2 and col. 4, lines 8-16).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Ueno and Hinde as applied to claim 6 above and further in view of Igarashi (US 4,586,351 A).
In regards to claim 8, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

However, Xu does not explicitly teach two valves on two branches connected to the compressors.
Igarashi teaches two on-off valves (12, 13) on two branches of pipes from a main branch (see below annotated fig. 2), where the two branches are connected to two parallel compressors and supply oil to the compressors (see below annotated fig. 2 and col. 4, lines 10-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third pipe and the third valve in the system of Xu as modified by providing at least two on-off third valves on the first and second branch pipes connected to the compressors in the apparatus 

    PNG
    media_image3.png
    371
    497
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. A. S./
Examiner, Art Unit 3763


/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763